Information Disclosure Statement
	Applicant’s IDS submitted 10/29/2020 has been acknowledged and considered. A signed copy is attached hereto.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter D. Weinstein on 2/24/2022.

The application has been amended as follows: 
Claim 1 (Currently amended) An antibody that binds to BTLA comprising: a heavy chain variable region comprising the[[an]] amino acid sequence of SEQ ID NO: 19 and a light chain variable region comprising the[[an]] amino acid sequence of SEQ ID NO:20.
Claim 2 (Currently amended) An antibody that binds to BTLA comprising: a vhCDR1 comprising SEQ ID NO: 101, a vhCDR2 comprising SEQ ID NO: 102, a vhCDR3 comprising SEQ ID NO: 103, a vlCDR1 comprising SEQ ID NO: 104, a vlCDR2 comprising SEQ ID NO: 105, and a vlCDR3 comprising SEQ ID NO:106.
Claim 3 (Canceled)
Claim 5 (Currently amended) The antibody according to claim 2, wherein the antibody comprises a heavy chain variable region comprising the[[an]] amino acid sequence of SEQ ID NO: 19 and a light chain variable region comprising the[[an]] amino acid sequence of SEQ ID NO:20; 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	Following a diligent search, it was determined that the prior art neither teaches nor suggests an antibody comprising a heavy chain variable region comprising an amino acid sequence of SEQ ID NO: 19 and a light chain variable region comprising an amino acid sequence of SEQ ID NO:20. It was further determined that the prior art neither teaches nor suggests an antibody comprising a vhCDR1 comprising SEQ ID NO: 101, a vhCDR2 comprising SEQ ID NO: 102, a vhCDR3 comprising SEQ ID NO: 103, a vlCDR1 comprising SEQ ID NO: 104, a vlCDR2 comprising SEQ ID NO: 105, and a vlCDR3 comprising SEQ ID NO:106. It was also determined that there are no double patenting issues.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusions
Claims 1-2, 5-8, and 15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643                                                                                                                                                                                                        

/HONG SANG/Primary Examiner, Art Unit 1643